          Case 3:20-cv-00217-KGB Document 7 Filed 08/31/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ROOSEVELT CANNADY                                                                      PLAINTIFF

v.                                Case No. 3:20-cv-00217-KGB

ERASMO DESDIN and DENNY SUMPTER                                                     DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Roosevelt Cannady’s complaint is dismissed without prejudice. The relief requested is denied.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       It is so ordered this 31st day of August, 2021.



                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
